Citation Nr: 1624278	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for multiple sclerosis, rated 30 percent disabling prior to March 9, 2015.

2.  Entitlement to a compensable rating for voiding dysfunction, associated with multiple sclerosis, prior to March 9, 2015, and rated 40 percent disabling thereafter.

3.  Entitlement to an increased rating for right eye optic neuritis, rated 10 percent disabling, effective March 9, 2015.

4.  Entitlement to an increased rating for cervical spine disability, associated with multiple sclerosis, rated 10 percent disabling, effective March 9, 2015.

5.  Entitlement to an increased rating for left upper extremity disability, associated with multiple sclerosis, rated 10 percent disabling, effective March 9, 2015.

6.  Entitlement to a compensable rating for chronic constipation.

7.  Entitlement to a compensable rating for swallowing difficulties.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to May 2005.

The issue of entitlement to an increased rating for multiple sclerosis came to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in September 2014; the transcript is of record.

In a June 2015 rating decision, the RO suspended the single 30 percent evaluation, initially assigned effective September 21, 2007, under Diagnostic Code 8018 for multiple sclerosis and proceeded to assign separate ratings for the Veteran's residuals of multiple sclerosis.  The RO granted entitlement to service connection for the following residuals of multiple sclerosis:  voiding dysfunction, 40 percent disabling; right eye optic neuritis, 10 percent disabling; cervical spine disability, 10 percent disabling; left upper extremity disability, 10 percent disabling; chronic constipation, 0 percent disabling; and, swallowing difficulties, 0 percent disabling, all effective March 9, 2015.  The RO also granted entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, effective February 21, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, multiple sclerosis has been manifested by noncompensable residuals such as constipation, difficulty swallowing, and tingling of the upper and lower extremities.  

2.  For the period from March 24, 2009, the Veteran has urinary frequency manifested by daytime voiding interval between two and three hours and awakening to void two times per night.

3.  From August 7, 2013, the Veteran has voiding dysfunction manifested by requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  

4.  From March 9, 2015, the Veteran has voiding dysfunction manifested by requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, but does not require the use of an appliance or absorbent materials which must be changed more than 4 times per day.  

5.  From February 13, 2010, the Veteran's right eye optic neuritis has been manifested by unilateral concentric contraction of visual field with remaining field of 46 to 60 degrees, and visual acuity of 20/40.

6.  From June 2, 2014, the Veteran's cervical spine disability has been manifested by a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, without forward flexion of the cervical spine 30 degrees or less, and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

7.  From August 7, 2013, the Veteran's left upper extremity disability has been manifested by mild incomplete paralysis of the median nerve.  

8.  Chronic constipation is not manifested by constant slight or occasional moderate leakage.

9.  Mild swallowing difficulty is not manifested by moderate stricture of the esophagus.


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 30 percent for multiple sclerosis have not been met, but continuation of the 30 percent disability rating for multiple sclerosis from March 9, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2015).

2.  For the period from March 24, 2009, the criteria for the assignment of a disability rating of 10 percent for urinary frequency have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.115a, 4.115b (2015).

3.  For the period from August 7, 2013 to March 8, 2015, the criteria for the assignment of a disability rating of 20 percent for voiding dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.115a, 4.115b (2015).

4.  For the period from March 9, 2015, the criteria for the assignment of a disability rating in excess of 40 percent for voiding dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.115a, 4.115b (2015).

5.  For the period from February 13, 2010, the criteria for the assignment of a 10 percent rating, but no higher, for right eye optic neuritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.25, 4.75, 4.76, 4.76a, 4.79, 4.80, 4.84, 4.83a, 4.84a, Diagnostic Codes 6062-6070, 6080 (2015).

6.  For the period from June 2, 2014, the criteria for the assignment of a 10 percent rating for cervical spine disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2015).

7.  For the period from August 7, 2013, the criteria for the assignment of a 10 percent rating, but no higher, for left upper extremity disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.124(a), Diagnostic Code 8715 (2015).

8.  The criteria for the assignment of a compensable rating for chronic constipation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7332 (2015).

9.  The criteria for the assignment of a compensable rating for swallowing difficulties have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent letters in April 2009 and March 2010 that provided information as to what evidence was required to substantiate the increased rating claim, of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish an effective date.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's VA treatment records and lay statements and testimony from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  She underwent VA examinations which will be discussed below.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's Board hearing, the undersigned identified the increased rating issues on appeal and asked the Veteran about the treatment received for her condition to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of her conditions.  Moreover, as a result of her testimony, the issue was remanded to assess the severity of her condition.  The Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Multiple sclerosis residuals for the period prior to March 9, 2015

The disease of multiple sclerosis is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018.  The DC provides that the minimum rating for multiple sclerosis is 30 percent.  A note following the DC further explains how the ratings are to be applied:

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis rendered; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses. 

In other words, the ratings schedule evaluates multiple sclerosis based on its residuals.  In accordance with the plain language of the diagnostic code, in order to receive the 30 percent minimum rating there must be at least one residual of multiple sclerosis.  If there is at least one residual, then the diagnostic code acts as a ratings floor-regardless of the severity of the residuals, the mere fact that they are present entitles a veteran to at least a 30 percent rating.  If the residuals, as evaluated pursuant to their own respective DCs or as rated by analogy, warrant a rating in excess of 30 percent, then DC 8018 is read in conjunction with 38 C.F.R. §§ 4.14 and 4.25(b), and the Veteran is assigned separate ratings that do not overlap in symptoms.

The medical evidence of record reflects that the Veteran's multiple sclerosis is manifested by diplopia, mild multi-focal motor findings affecting the upper and lower extremities, such as tingling of the extremities, constipation, and difficulty swallowing.  These manifestations do not warrant compensable ratings, thus are compensated under Diagnostic Code 8018.  

Specifically, a May 2009 VA examination reflects multiple sclerosis with a history of exacerbations, with diplopia and with mild multi-focal motor findings, cortical spinal tract, upper motor neuron findings with slight left hyporeflexia of the biceps, and mild cerebellar ataxia on heel-to-shin but not finger-to-nose.  Heel-to-shin test, mild incoordination of the right leg which would be comparable to mild weakness of the peroneal muscle, which is served by the peroneal nerve but this is grossly central cerebellar lesion with comparable disability affecting the leg.  There was no diminished sensitivity of the hand, despite the Veteran's complaints.  

An October 2010 VA examination reflects numbness and tingling associated with her extremities.  

As will be detailed below, a March 2015 VA examination reflects chronic constipation and mild swallowing difficulty.

For these reasons, while there is no basis for assignment of a disability rating in excess of 30 percent for multiple sclerosis, the 30 percent disability rating remains in effect from March 9, 2015.  The separate ratings discussed below compensate her for other residuals associated with her multiple sclerosis for the period prior to and from March 9, 2015.

Voiding dysfunction

The Veteran's voiding dysfunction, associated with her multiple sclerosis, is rated 40 percent disabling pursuant to Diagnostic Code 8018-7542, effective March 9, 2015.  The hyphenated diagnostic code in this case indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that neurogenic bladder, under Diagnostic Code 7542, is a residual condition.  Neurogenic bladder is rated under the voiding dysfunction criteria per 38 C.F.R. § 4.115a.  

The treatment records reflect that the Veteran has experienced bladder dysfunction since about 2006 associated with her multiple sclerosis, although the 2009 and 2010 VA examinations do not reflect any urinary problems associated with her condition.  See 03/25/2015 VBMS entry, CAPRI at 1015.  A July 2010 noted that she took Oxybutynin for her bladder.

An August 2013 VA examination report reflects that the Veteran experiences voiding dysfunction causing urine leakage attributable to her multiple sclerosis, which requires absorbent material that is changed less than 2 times per day.  She also experiences daytime voiding interval between 2 to 3 hours, and nighttime awakening to void 2 times.  She does not experience obstructed voiding or require the use of an appliance.  

Based on such findings and affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted for urinary frequency, effective March 24, 2009, which corresponds to the date of receipt of her increased rating claim.  Such rating contemplates any daytime voiding interval between 2 to 3 hours and her nighttime voiding.  A higher rating is not warranted as it is not shown that she has daytime voiding between 1 to 2 hours or awakening to void 3 to 4 hours per night.  

A 20 percent rating is warranted for voiding dysfunction, effective August 7, 2013.  A higher rating is not warranted as it is not shown that she requires the wearing of absorbent materials that must be changed 2 to 4 times per day.  

The March 2015 VA examination report reflects that the Veteran experiences voiding dysfunction causing urine leakage attributable to her multiple sclerosis which requires absorbent material that is changed 2 to 4 times per day.  She does not have voiding dysfunction causing urinary frequency or obstructed voiding, nor does she require the use of an appliance.  She has experienced recurrent symptomatic urinary tract infections, specifically 3 or 4 in 2014 but none in 2015 to date.

A higher rating is not warranted for this period as it is not shown that she requires the use of an appliance nor that she requires the wearing of absorbent materials that must be changed more than 4 times per day.  

Optic neuritis, right eye

The Veteran's optic neuritis affecting the right eye, associated with her multiple sclerosis, is rated 10 percent disabling pursuant to Diagnostic Code 8018-6080, effective March 9, 2015.  The hyphenated diagnostic code in this case indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that optic neuritis, under Diagnostic Code 6080, is a residual condition.

Initially, the Board has determined that a 10 percent rating is warranted for optic neuritis, right eye, effective February 13, 2010.  On February 23, 2010, the Veteran sought VA treatment for evaluation of a sudden decrease in vision 10 days prior.  The assessment was probable optic neuritis associated with her multiple sclerosis.  03/29/2010 VBMS entry, Medical Treatment Record-Government Facility.  Prior to this date, VA treatment records reflect diplopia associated with her multiple sclerosis, but not optic neuritis, thus a compensable rating is not warranted prior to February 13, 2010.  

The March 2015 VA examination report reflects that the Veteran has diplopia, blurring of vision, optic neuritis, and difficulty discriminating colors since 2008.  The 10 percent rating has been assigned in contemplation of unilateral concentric contraction with remaining field of 46 to 60 degrees.  A higher rating is not warranted in contemplation of the impairment of his visual fields, nor based on impairment of central visual acuity.  

Since only one eye is service-connected, 38 C.F.R. § 4.78 instructs to use the adjusted visual acuity for the poorer eye (or the affected eye, if only one eye service-connected), and the corrected visual acuity for the better eye (or visual acuity of 20/40 for the other eye, if only one eye is service-connected) to determine the percentage evaluation for visual impairment under diagnostic codes 6065 through 6066. A rating in excess of 10 percent is not warranted in consideration of the visual acuity criteria, as her corrected near and far vision is 20/40 in the right eye.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.  

A rating in excess of 10 percent is not warranted in consideration of the visual field criteria, as concentric contraction of visual field with remaining field of less than 46 degrees is not shown.  

Cervical spine

A 10 percent rating is in effect for cervical spine disability, effective March 9, 2015, pursuant to Diagnostic Code 8018-5237.  The hyphenated diagnostic code in this case indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that cervical strain, under Diagnostic Code 5237, is a residual condition.

The Board notes that prior to March 9, 2015, in a June 2014 rating decision, the RO granted service connection for a cervical spine disability.  His 30 percent evaluation for multiple sclerosis was to include the cervical spine disability.  

The Board has reviewed the record and finds that the 10 percent disability rating should be awarded effective June 2, 2014, which corresponds to the date of a VA examination.  There is otherwise no basis for a rating in excess of 10 percent for his cervical spine disability from June 2, 2014.

Specifically, the June 2, 2014 VA examination reflects reports of pain associated with her neck.  Flexion and extension were normal, including after repetitive use testing.  Following repetitive use testing, bilateral lateral flexion and right lateral rotation were each reduced from normal by 5 degrees.  Thus, after repetitive use testing, her combined range of motion of the cervical spine was 325.  Thus, a 10 percent rating is warranted in contemplation of such objective findings.  At the examination, the Veteran denied any flare-ups.  There was no functional loss or impairment indicated as a result of her cervical spine.  There were no findings of muscle spasms or guarding associated with her cervical spine.  Thus, there is no basis for assignment of a disability rating in excess of 10 percent for her cervical spine disability.  

There have been no findings of functional loss such as less movement than normal, incoordination, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  The 10 percent rating compensates her for her pain and any functional loss associated with her disability.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for any period contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07.  

Left upper extremity

A 10 percent rating is in effect for a left upper extremity disability, effective March 9, 2015, pursuant to Diagnostic Code 8018-8715.  The hyphenated diagnostic code in this case indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that neuralgia of the median nerve, under Diagnostic Code 8715, is a residual condition.

An August 2013 VA examination reflects decreased sensation in the left inner/outer forearm and hand/fingers.  

The March 2015 VA examination report reflects that the Veteran's multiple sclerosis is manifested by mild left upper extremity muscle weakness.  Her grip was reduced to a 4 on a 5-point scale.  There were no findings of muscle atrophy. 

The Board finds that a 10 percent rating is warranted in contemplation of her left upper extremity symptomatology effective August 7, 2013, which corresponds to the date of the VA examination.

A 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 30 percent rating is not warranted as moderate incomplete paralysis has not been shown.  There is no other basis for assignment of a higher rating for her left upper extremity disability.  

The Board has reviewed the treatment records on file prior to August 7, 2013, and while she has complained of tingling associated with her extremities, there have been no specific findings of mild neuralgia of the median nerve, thus there is no basis for assignment of a compensable rating for this condition prior to date.  The 30 percent rating in effect for MS compensates her for any tingling associated with her left upper extremity.  

Chronic constipation

A noncompensable rating is in effect for constipation, effective March 9, 2015, pursuant to Diagnostic Code 8018-7332.  The hyphenated diagnostic code in this case indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that chronic constipation, under Diagnostic Code 8715 (impairment of sphincter control), is a residual condition.

At the March 2015 VA examination, the Veteran denied any bowel problems, but the examiner checked the 'Yes' box indicating that she has chronic constipation due to her MS.  A compensable rating is not warranted for this condition as constant slight, or occasional moderate leakage has not been in the treatment records.  In fact, treatment records reflect that the Veteran has denied at times bowel problems associated with her multiple sclerosis.  04/24/2009 VBMS entry, Medical Treatment Records-Government Facility.  In any event, the 30 percent rating in effect pursuant to Diagnostic Code 8018 compensates her for any constipation associated with her MS.  

Swallowing difficulties

A noncompensable rating is in effect for swallowing difficulties, effective March 9, 2015, pursuant to Diagnostic Code 8018-7203.  The hyphenated diagnostic code in this case indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that swallowing difficulties, under Diagnostic Code 7203 (stricture of esophagus), is a residual condition.

A July 2010 treatment record reflects that the Veteran underwent treatment for mild oropharyngoesophageal dysphagia with no aspiration manifested by difficulties swallowing and speech pathology.  She underwent speech pathology consultation and a number of techniques were reviewed to improve swallowing.  Her dysphagia symptoms had improved over the last 4 to 6 weeks.  03/25/2015 VBMS entry, CAPRI at 1015.  

At the March 2015 VA examination, the Veteran denied any swallowing difficulty, but the examiner checked the 'Yes' box indicating that she has mild swallowing difficulties due to her MS.  A compensable rating is not warranted for this condition as moderate stricture of the esophagus is not shown.  There is no other diagnostic criteria that could provide the basis for a compensable rating.  In any event, the 30 percent rating in effect pursuant to Diagnostic Code 8018 compensates her for any difficulty swallowing associated with her MS.  

Additional considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for her symptoms.  

The Veteran and her representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there is no showing of disability that can be attributed only to the combined effect of multiple conditions.

The Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) for the period from February 21, 2014, which corresponds to the first day of the Veteran's unemployment.  See VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  Thus, there is no basis for assignment of a TDIU rating prior to February 21, 2014.  


						(CONTINUED ON NEXT PAGE)






























ORDER

Entitlement to a disability rating in excess of 30 percent for multiple sclerosis have not been met; a 30 percent disability rating for multiple sclerosis is granted from March 9, 2015.

From March 24, 2009, entitlement to a disability rating of 10 percent for urinary frequency is granted.

From August 7, 2013, entitlement to a disability rating of 20 percent for voiding dysfunction is granted.

From March 9, 2015, entitlement to a disability rating in excess of 40 percent for voiding dysfunction is denied.

From February 13, 2010, entitlement to a disability rating of 10 percent, but no higher, for right eye optic neuritis is granted.  

From June 2, 2014, entitlement to a disability rating of 10 percent, but no higher, for cervical spine disability is granted.

From August 7, 2013, entitlement to a disability rating of 10 percent, but no higher, for left upper extremity disability is granted.

A compensable rating for constipation is denied.

A compensable rating for swallowing difficulties is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


